Citation Nr: 0629457	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
(also claimed as residuals of injury to the right leg, hip, 
and side and as idiopathic tremors of the right upper and 
lower extremities).

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for Parkinson's disease; residuals of injury to 
right leg, hip, and side; idiopathic tremors right upper and 
lower extremities; depression and nervousness; and 
hypertension.  

After a review of the file, the Board finds that the issues 
on appeal are more appropriately characterized as shown on 
the title page and as they were characterized in the 
statement of the case in this appeal.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
Parkinson's disease that either had its onset in service or 
preexisted service and was permanently worsened therein, or 
was manifested to a degree of 10 percent within one year 
after separation from service.

2.  The competent and probative medical evidence of record 
shows that major depression is attributable to a service-
connected low back disorder.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
hypertension that either had its onset in service or 
preexisted service and was permanently worsened therein, or 
was manifested to a degree of 10 percent within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Major depression is proximately due to or the result of 
service-connected degenerative osteoarthritis of the lumbar 
spine.  38 C.F.R. § 3.310 (2005).  

3.  Hypertension was not incurred in or aggravated by the 
appellant's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence, undated but after receipt 
of the veteran's claim in May 2002, and again in April 2004; 
a rating decision in September 2003; and a statement of the 
case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328, (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in June 2005 in the 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

Where a veteran served continuously for 90 days or more and 
paralysis agitans (Parkinson's disease), hypertension, or a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2005).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

III.  Parkinson's disease

The veteran claims that he was injured in an accident in 
service which resulted in the development of tremors in his 
right foot which spread to other parts of his body.  His 
symptoms continued and he was diagnosed with Parkinson's 
disease in 1997.  

In the September 2003 rating decision, the RO considered the 
issue of entitlement to service connection for Parkinson's 
disease on the merits although this issue had been previously 
denied as not well grounded.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; see also 
VAOPGCPREC 3-2001 (Jan. 22, 2001), 66 Fed. Reg. 33311 (2001).  

In the statement of the case, the RO included residuals of a 
right leg, hip, and side injury and tremors of the right 
upper and lower extremities in the discussion of entitlement 
to service connection for Parkinson's disease.  Service 
connection for residuals of right leg, hip, and side injury 
was previously denied by rating decision dated in February 
1981 because no residual disability was shown.  Service 
connection for tremors of the right upper and lower 
extremities was previously denied by an August 1994 rating 
decision because tremors were not shown in service.  

Service medical records show that in March 1975 the veteran 
complained of pain to his sternum from having been pinned 
when a truck on which he was working was hit by another 
truck.  He had suffered direct trauma to his abdomen at the 
right side of the chest.  The assessment was post traumatic 
pain with serious injury not shown.  He was hospitalized for 
two days for observation as a result of blunt abdominal 
trauma.  At discharge from the hospital there were no duty 
limitations.  At his separation examination in June 1975, no 
abnormalities were noted in the clinical evaluation.  In July 
1975, the veteran denied any change in his medical condition.  
This evidence does not show a chronic disability in service 
diagnosed as Parkinson's disease.   

A VA outpatient treatment record in December 1980 shows the 
veteran complained of "jumping in the right leg, right arm, 
and right hand".  He reported that it started about five 
years earlier while in service.  After the truck accident, 
the jumping first started in his right foot, and then went to 
his leg, hand, and arm.  There was no finding of motor or 
sensory deficits at that time and a finding of nervousness 
was made.  

VA outpatient treatment records from March 1993 to December 
1993 show that the veteran sought treatment for right sided 
tremors which he related to an injury in service.  In 
September 1993 the veteran was hospitalized at a VA medical 
center by elective admission with complaints of an over 18 
year old history of tremor in his right arm and leg.  This 
was diagnosed as idiopathic tremor of right upper and lower 
extremities.  

Private medical records from 1997 to 1999 show treatment for 
an atypical tremor and a diagnosis of Parkinson's disease in 
1997.  He was followed by a neurologist.  The veteran 
reported a history of having had a tremor affecting his right 
arm, hand, and leg, for approximately 20 years which had 
occurred while he was in the service.  He denied having had a 
head injury.  He was thought to have some atypical 
Parkinsonian features or a form of Parkinsonism but unlikely 
idiopathic Parkinson's disease.  

At a VA examination in February 1998, the veteran reported 
having been referred three months earlier to a neurologist 
who diagnosed his problem as Parkinson's disease and he was 
placed on medication.  The clinical findings were recorded 
and Parkinson's disease was diagnosed.

In October 1999, a private physician, Dr. H.C., wrote that 
the veteran had multiple medical problems to include 
hypertension and Parkinson's.  He was on multiple medications 
which would be required for the rest of his life.  Private 
records from Dr. L.W.E. show that the veteran continued to be 
seen in 2000 for follow up for atypical tremor.  The 
impression was atypical tremor, possible Parkinsonism.  

At a VA examination in February 2003 the veteran reported 
that when he was 22 years old (28 years earlier) he started 
to have tremors in the right foot which had progressed 
significantly.  He was seeing a neurologist and described his 
symptoms for which he took medication.  The veteran felt that 
his disease had gradually progressed.  The diagnosis was 
Parkinson's disease with severe disability as a result.    

The veteran submitted a copy of a chapter on Parkinsonism and 
Movement Disorders from the Fourth Edition of a text on 
Internal Medicine.  Upon review of the submitted excerpt from 
the diagnostic literature regarding Parkinson's disease, the 
Board notes that it is not sufficient to demonstrate the 
requisite medical nexus for a claim for service connection.  
A medical article as evidence must demonstrate a connection 
between the present condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  The literature suggests 
that the etiology of Parkinson's disease was still not 
understood, there may be varied causes, variation of symptoms 
from person to person and making a diagnosis.  That 
literature, standing alone, does not discuss generic 
relationships with a degree of certainty which, under the 
facts of this case, serves to establish a link between the 
veteran's claimed disability and his service.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  As such, it is of minimal 
probative value to the issue at hand.

At a VA examination in August 2004, the veteran reported his 
history and treatment.  The clinical examination findings 
were recorded and the diagnosis was Parkinson's disease.  In 
February 2005, after review of the claims file, the examiner 
opined that the veteran's tremors and Parkinson disease were 
not due to his trauma from being pinned under a truck during 
his military service.  Although the exact etiology for 
Parkinson disease was not known, except that certain cells 
within the brain are affected and cause the tremors, there 
was no evidence that trauma to the head or to the spine 
resulted in Parkinson disease.  The examiner noted that a 
review of the medical literature, neurological books, and 
Harrison's 15th Principles of Internal Medicine showed no 
evidence where trauma was the cause of Parkinson disease or 
tremors.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed Parkinson's 
disease and active service, or claimed continuity of 
symptomatology demonstrated after service.  

Additional evidence received in March 2006 included lay 
statements from friends and a sister who described the 
accident in service as reported to them by the veteran, 
describe the behavior of the veteran since his discharge from 
service to the present time and their observations of his 
current condition.  Although we acknowledge these 
observations of symptomatology and find the statements 
credible, there is no probative value as they are not 
competent medical evidence to relate Parkinson's disease to 
service or to continuity of symptomatology since service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Ohland v. Derwinski, 1 Vet. App. 147, 149-50. (1991).  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for Parkinson's disease.  
Competent medical evidence of Parkinson's disease is not 
shown in service or during the presumptive period.  A tremor 
later diagnosed as idiopathic tremor of the right upper and 
lower extremities was first noted on treatment records post-
service in December 1980, more than five years after 
separation from service.  There is no competent medical 
evidence that the appellant currently has Parkinson's disease 
which has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed Parkinson's 
disease and any alleged continuity of symptomatology since 
separation from service.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
service connection for Parkinson's disease must be denied.

IV.  Depression

In May 2002 the veteran filed a claim for service connection 
for depression.  

Service medical records are negative for complaints, 
findings, or diagnosis of a depressive disorder.  There is no 
medical evidence of record showing a depressive disorder 
manifested to 10 percent within a presumptive period.

Post service, private medical records show outpatient mental 
health visits starting in 1995 with a diagnosis of depression 
made in February 1996.  Since then depressive symptoms have 
been noted and he had been placed on medication.  

At a VA mental disorders examination in February 2003 the 
veteran reported several outpatient mental health visits 
starting in 1995 when he was placed on medication for 
depression.  The examiner observed that depression was just 
under the surface of much of what the veteran said.  His mood 
was matter of fact with an undertone of depression at times.  
The veteran reported signs of depression.  The diagnosis was 
major depressive disorder of single episode severe without 
psychotic features.  

The examiner commented that the veteran met the criteria for 
a major depressive disorder because he was depressed most of 
the day every day for about the last seven years with crying 
as often as twice a day.  He also reported a lack of interest 
in things which were formerly pleasurable, complained of 
insomnia and reported feelings of worthlessness and worsened 
concentration.  The examiner attributed the depression as 
secondary to the veteran's physical diseases of which six 
were listed on Axis III.  

Additional evidence received in March 2006 included medical 
articles discussing a relationship between chronic pain and 
depression.  The Board notes that these articles are not 
sufficient to demonstrate the requisite medical nexus for a 
claim for service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The literature submitted, standing 
alone, does not discuss generic relationships with a degree 
of certainty which, under the facts of this case, serves to 
establish a link between the veteran's claimed disability and 
a service-connected disorder.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  As such, it is of minimal probative value 
to the issue at hand.

In an undated private psychiatric evaluation received in 
March 2006, Dr. F.L. noted the history of the injury suffered 
in service and that the veteran had suffered back pain since 
then which limited his movements.  Dr. F.L. found that the 
veteran was chronically depressed and diagnosed major 
depression.  The psychiatrist commented that "there is no 
doubt that the chronic depression that [the veteran] is 
suffering is related to his back injury and chronic pain."  

The VA examiner related the veteran's depression to his 
physical diseases, some of which are not service-connected.  
However, listed among the diseases that physician found to 
cause the depression was the veteran's service-connected back 
disability.  The private psychiatrist clearly stated that the 
veteran's chronic depression is related to the service-
connected low back disorder.  The Board notes that there is 
no specific evidence of record contradicting Dr. F.L's 
opinion.  Therefore, the Board must find that opinion to be 
probative in this matter.  

Based on the totality of the evidence, the Board finds that 
the veteran's current major depression is due, at least in 
part, to his service-connected low back disorder.  The 
evidence is at least in equipoise on this point, and thus the 
veteran is to be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the veteran's current major 
depression is proximately due to or the result of his 
service-connected low back disorder.  Accordingly, secondary 
service connection for depression is warranted.  As the Board 
has granted secondary service connection, direct service 
connection will not be addressed.

V.  Hypertension

The veteran seeks entitlement to service connection for 
hypertension.

Service medical records are negative for complaints, findings 
or diagnosis of hypertension.  At the discharge examination, 
his blood pressure was 126/76.  

Private medical records and VA records from 1993 to the 
current time show a diagnosis of and treatment for 
hypertension.  At a VA examination in February 1998, the 
veteran reported that hypertension for which he was taking 
medication had been found six to eight years earlier.  The 
examiner diagnosed essential hypertension.  At a VA 
examination in February 2003 the veteran reported that 
hypertension had been diagnosed in 1990.  Blood pressure 
readings were recorded and hypertension was diagnosed.  

In summary, although the evidence shows that the veteran 
currently has hypertension, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident of service.  The record reflects that 
his blood pressure was normal on separation from service.  
According to the veteran hypertension was diagnosed in 1990, 
approximately 15 years after the veteran's separation from 
service, and the first post-service evidence of record of 
hypertension is from 1993.  No medical opinion or other 
medical evidence relating the veteran's hypertension to 
service or any incident of service has been presented.

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service, or claimed continuity of symptomatology 
demonstrated after service. 
 
Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  There is no 
competent medical evidence that the appellant currently has 
hypertension which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for service connection for hypertension must be 
denied.


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.

Secondary service connection for major depression is granted.

Entitlement to service connection for hypertension is denied.



____________________________________________
HARVEY P. ROBERTS
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


